In a dental malpractice action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Clemente, J.), dated June 27, 1986, which denied his motion for summary judgment dismissing the complaint pursuant to CPLR 3211 (a) (5) on the ground of arbitration and award.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court, Kings County, that this case is controlled by our decision in Sartiano v Becker (119 AD2d 656, lv dismissed 68 NY2d 806; see also, Nastasi v Artenberg, 130 AD2d 469). Lawrence, J. P., Fiber, Sullivan and Harwood, JJ., concur.